Citation Nr: 1207111	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased (compensable) rating for the residuals of perforated left eardrum with recurrent otitis media and externa.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


E. Pomeranz, Counsel  

INTRODUCTION

The Veteran had active service from June 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah.                   

In August 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

In November 2011, the Veteran submitted evidence directly to the Board.  The evidence was pertinent to his increased rating claim.  He waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  Nevertheless, in view of the action taken below, initial consideration of this evidence should be undertaken by the RO.

In the August 2011 videoconference hearing, the Veteran raised intertwined claims for service connection for nerve damage, headaches, vision problems, speech problems, and short-term memory loss, all claimed as secondary to the service-connected residuals of perforated left eardrum with recurrent otitis media and externa.  These claims, and the claim for an increased (compensable) rating for the perforated left eardrum, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the August 2011 videoconference hearing, the Veteran testified that his service-connected perforated left eardrum had caused nerve damage to his inner left ear.  The Veteran contended that due to the nerve damage, he experienced dizziness and headaches, which created problems with his vision and speech and caused him to experience short-term memory loss.  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).

In this case, the Veteran's complaints of dizziness have already been addressed.  In a June 2010 rating action, the RO granted service connection for vertigo, with left unilateral vestibular hypofunction.  The RO stated that the Veteran had been diagnosed with Benign Paroxysmal Positional Vertigo (BPPV) in February 2010.  In addition, in a June 2010 VA examination, the examiner diagnosed the Veteran with left unilateral vestibular hypofunction and vertigo, and opined that the aforementioned were caused by or a result of the Veteran's service-connected left eardrum perforation.  

Subsequent to the June 2010 rating action, the Veteran alleged that he had other disorders secondary to his service-connected left eardrum perforation.  Thus, as stated in the Introduction of this decision, the Veteran has raised claims for service connection for nerve damage, headaches, vision problems, speech problems, and short-term memory loss, all claimed as secondary to the service-connected residuals of perforated left eardrum with recurrent otitis media and externa.  These issues are inextricably intertwined with the claim for an increased (compensable) rating for service-connected perforated left eardrum that is currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  This is because a determination regarding the aforementioned service connection claims could impact the Veteran's claim for an increased (compensable) rating for left eardrum perforation.   

Accordingly, the claim for an increased (compensable) rating for left eardrum perforation, and the aforementioned intertwined service connection claims, must be remanded to the RO for appropriate development and adjudication, to include affording the Veteran a VA examination as specified in greater detail below.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted in writing and, consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011), he must be notified of the information and evidence needed to substantiate his claims for service connection for nerve damage, headaches, vision problems, speech problems, and short-term memory loss, all claimed as secondary to the service-connected residuals of perforated left eardrum with recurrent otitis media and externa.  He must also be notified of what portion of that evidence VA will secure, and what portion he himself must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he furnishes sufficient, identifying information and written authorization.

The notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must provide an explanation as to the information or evidence needed to establish ratings and effective dates, as outlined in the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Depending upon the Veteran's response, any and all assistance due him must then be provided by VA




2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination by an examiner with appropriate expertise to determine the current severity of the Veteran's service-connected residuals of perforated left eardrum with recurrent otitis media and externa, and to also determine whether the Veteran has nerve damage, headaches, vision problems, speech problems, and/or short-term memory loss that was/were caused by or aggravated by his service-connected perforated left eardrum.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.   

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(a) Does the Veteran currently have nerve damage, headaches, vision problems, speech problems, and/or short-term memory loss?  [With respect to headaches, the examiner should note that the Veteran has been receiving treatment at the VA Medical Center (VAMC) for headaches with migraine features.  See VAMC outpatient treatment records dated on March 9, 2011.]     

(b) If the Veteran has any of the above conditions, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed nerve damage, headaches, vision problems, speech problems, and/or short-term memory loss, was/were caused by or aggravated by the Veteran's service- connected residuals of perforated left eardrum with recurrent otitis media and externa?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

In regard to the Veteran's service-connected left eardrum perforation, the examiner should clearly indicate whether the Veteran currently has active otitis media, and if so, whether there is current suppuration or aural polyps.  The examiner should also specifically address the presence or absence of swelling, dry and scaly or serous discharge, and itching, requiring frequent and prolonged treatment.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  The RO should adjudicate the intertwined claims for service connection for nerve damage, headaches, vision problems, speech problems, and short-term memory loss, all claimed as secondary to the service-connected residuals of perforated left eardrum with recurrent otitis media and externa.  Appropriate notice of the action taken should then be provided to the Veteran and his representative in writing.  The Veteran is hereby advised that to ensure the Board's review of the aforementioned service connection claims set forth, the timely filing of a notice of disagreement is required, followed by the VA's issuance of a statement of the case, and then his timely submission of a substantive appeal in order to perfect the appeal.

4.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  The RO must address all evidence received after the issuance of the last supplemental statement of the case.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).









_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


